Exhibit 10.10

AMENDED AND RESTATED INFORMATION SHARING AND COOPERATION AGREEMENT

by and among

IMMUNOVANT SCIENCES LTD.

AND

ROIVANT SCIENCES LTD.

Dated as of December 28, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS AND INTERPRETATION

     1  

Section 1.01

  Definitions      1  

Section 1.02

  Additional Defined Terms      5  

Section 1.03

  Other Definitional and Interpretive Matters      6  

ARTICLE 2 FINANCIAL REPORTING AND DISCLOSURE COVENANTS

     6  

Section 2.01

  Financial Reporting and Controls      6  

Section 2.02

  Private Company Information Rights      11  

ARTICLE 3 COMPLIANCE COVENANTS

     11  

Section 3.01

  Compliance      11  

ARTICLE 4 EXCHANGE OF INFORMATION; CONFIDENTIALITY

     14  

Section 4.01

  Privilege      14  

Section 4.02

  Ownership of Information      14  

Section 4.03

  Record Retention      14  

Section 4.04

  Limitation of Liability      14  

Section 4.05

  Confidentiality      15  

Section 4.06

  Protective Arrangements      16  

Section 4.07

  Preservation of Legal Privileges      16  

ARTICLE 5 TAX MATTERS

     17  

Section 5.01

  PFIC      17  

Section 5.02

  QEF Information      17  

ARTICLE 6 DISPUTE RESOLUTION

     17  

Section 6.01

  Limitation on Monetary Damages Equitable Remedies      17  

Section 6.02

  Disputes      18  

Section 6.03

  Escalation; Mediation      18  

Section 6.04

  Binding Arbitration      18  

ARTICLE 7 FURTHER ASSURANCES

     19  

Section 7.01

  Further Assurances      19  

ARTICLE 8 MISCELLANEOUS

     20  

Section 8.01

  General      20  

 

-i-



--------------------------------------------------------------------------------

Section 8.02

  Counterparts; Entire Agreement; Conflicting Agreements      20  

Section 8.03

  No Construction Against Drafter      20  

Section 8.04

  Governing law      20  

Section 8.05

  Assignability      20  

Section 8.06

  Notices      21  

Section 8.07

  Severability      22  

Section 8.08

  Force Majeure      22  

Section 8.09

  Headings      22  

Section 8.10

  Termination; Survival      22  

Section 8.11

  Waivers of Default      22  

Section 8.12

  Specific Performance      22  

Section 8.13

  Amendments      23  

Section 8.14

  Waiver of Jury Trial      23  

Section 8.15

  Limitation on Monetary Damages      23  

Section 8.16

  Indemnity and Expenses      23  

Section 8.17

  Maintenance of Insurance      24  

Section 8.18

  No Third-Party Beneficiaries      24  

Section 8.19

  Expenses      24  

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED INFORMATION SHARING AND COOPERATION AGREEMENT

This AMENDED AND RESTATED INFORMATION SHARING AND COOPERATION AGREEMENT (this
“Agreement”), dated as of December 28, 2018 (the “Effective Date”), is entered
into by and among Immunovant Sciences Ltd., a Bermuda exempted limited company
(the “Company”), Roivant Sciences Ltd., a Bermuda exempted limited company
(“Roivant”), and the Persons who from time to time become Shareholders of the
Company in accordance with this Agreement and execute and deliver a Joinder
Agreement, substantially as set forth on Exhibit A (a “Joinder Agreement”),
(with each of the Company, Roivant and such Persons, individually, a “Party” and
together, the “Parties”).

RECITALS

WHEREAS, Roivant is the legal and beneficial owner of all of the issued and
outstanding Common Shares of the Company;

WHEREAS, the Parties hereto entered into that certain Information Sharing and
Cooperation Agreement, effective as of August 20, 2018 (the “Original
Shareholder’s Agreement”), pursuant to which the Parties entered into an
agreement to provide for certain rights and obligations associated with the
Roivant’s ownership of Common Shares;

WHEREAS, the Parties hereto desire to amend and restate the Original
Shareholder’s Agreement in its entirety as set forth herein; and

WHEREAS, the Parties intend that this Agreement shall set forth the principal
arrangements between Roivant and the Company regarding the sharing of
information and cooperation of the Parties in connection with the preparation of
each Party’s financial statements and, to the extent applicable in the future,
their respective reporting obligations under other circumstances, from and after
the date of effectiveness of its registration statement for an IPO (the “IPO
Effective Date”);

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, including any general partner,
managing member, officer or director of such Person or any venture capital,
private equity or other investment fund or account now or hereafter existing
that is controlled by one or more general partners or managing members of, or
shares the same management company or investment advisor with, such Person.



--------------------------------------------------------------------------------

“Applicable Money Laundering Laws” means Laws applying to the Company and, in
the case of each Subsidiary of the Company, the Laws applying to such
Subsidiary, prohibiting money laundering.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday or Sunday on which banks are
open for business in New York, New York, London, United Kingdom, and Bermuda.

“Bye-laws” means the Amended and Restated Bye-laws of the Company, as the same
may be amended from time to time.

“Common Shares” means the common shares of the Company.

“Compliance Officer” means, with respect to any Person, the individual on the
senior management of such Person who has been delegated the responsibility for
ensuring compliance with all Specified Laws.

“Compliance Program” means a quality and regulatory compliance program, overseen
by the Compliance Oversight Committee, for ensuring compliance by the Company
and its Subsidiaries with the Specified Laws.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise, with
“Controlled” having a correlative meaning.

“Data Privacy and Cybersecurity Rules and Regulations” means, collectively, all
of the following to the extent relating to data privacy, data protection or
cybersecurity (including the collection, storage, use, maintenance, access,
disclosure, processing, security, transfer, aggregation, confidentiality,
integrity and availability) of Personal Information, and confidential,
proprietary and/or business information: (i) all Laws, encompassing U.S. state
and federal, regional and international data privacy and cybersecurity laws,
regulations and guidance including but not limited to the Health Insurance
Portability and Accountability Act, the Gramm-Leach-Bliley Act, the Federal
Information Security Management Act, the Fair Credit Reporting Act, the Fair and
Accurate Credit Transaction Act, the Federal Trade Commission Act, the Privacy
Act of 1974, the CAN-SPAM Act, the Telephone Consumer Protection Act, the
Telemarketing and Consumer Fraud and Abuse Prevention Act, Children’s Online
Privacy Protection Act, the EU Data Protection Directive, the EU General Data
Protection Regulation, the Canadian Personal Information Protection and
Electronic Documents Act, the Swiss Federal Act on Data Protections, and U.S.
state data privacy, cybersecurity and data breach notification laws, (ii) the
Company’s own rules, policies, procedures and public statements (including all
data protection and privacy policies and related notices,
(iii) industry-recognized privacy and cybersecurity standards (such as NAI, ISO
27001, COBIT, NIST, HIPAA, PCI-DSS, ITAR, etc.), and (iv) contracts into which
the Company has entered or by which it is otherwise bound.

 

-2-



--------------------------------------------------------------------------------

“Equity Securities” means, without duplication, (a) the Common Shares, (b) any
other class of equity security or equity-linked security issued by the Company
or any corporate successor thereto and (c) any other securities convertible into
or exchangeable or exercisable for, or options, warrants or other rights to
acquire, Common Shares, or any other equity or equity-linked securities issued
by the Company or any corporate successor thereto. Schedule A sets forth the
names of, and the number of Equity Securities owned by each Shareholder as of
the date hereof, and the Company shall update Schedule A from time to time to
reflect any issuances or transfers of Equity Securities that occur.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated from time to time thereunder.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

“FDA” means the U.S. Food and Drug Administration.

“GAAP” means United States generally accepted accounting principles.

“Government Official” means (a) an officer or employee of any national,
regional, local or other component of government, (b) a director, officer or
employee of any entity in which a government or any component of a government
possesses a majority or controlling interest; (c) a candidate for public office;
(d) a political party or political party official; (e) an officer or employee of
a public international organization (e.g., the European Commission or World
Bank); and (f) any individual who is acting in an official capacity for any
government, component of a government, political party or public international
organization, even if such individual is acting in that capacity temporarily and
without compensation.

“Health-Related Requirements” means (a) the federal Laws applicable to the
activities of a pharmaceutical or biological product manufacturer, including but
not limited to federal health care program and FDA requirements relating to
research; development; interactions with health care professionals, patient
advocacy or assistance organizations, charitable organizations, and professional
societies; data integrity and security; labeling; marketing; sale; distribution;
import; export; product pricing and reimbursement; Quality Management Systems;
price, safety, and other reporting obligations; safety monitoring; or exclusion
and debarment (collectively, “manufacturer activities”); (b) the U.S.
anti-corruption Laws (e.g., the FCPA) applicable to manufacturer activities
occurring outside the United States; and (c) non-U.S. Laws that are equivalent
to the requirements set forth in clauses (a) and (b) of this definition (e.g.,
the UKBA and any other applicable Laws prohibiting bribery and corruption).

“IPO” means an underwritten initial public offering of Equity Securities of the
Company or any corporate successor thereto (it being understood that an IPO
shall not include a registration effected solely to implement an employee
benefit plan, a merger or other business combination or a registration on Form
S-4, Form S-8 or any substantially equivalent or successor form thereto).

“Laws” means any national, federal, state, provincial, local or foreign law,
statute, code, ordinance, rule, regulation, order, judgment, writ, stipulation,
award, injunction, decree or arbitration award or finding.

“Local ABAC Laws” means local Laws applying to the Company and, in the case of
each Subsidiary of the Company, the Laws applying to such Subsidiary,
prohibiting bribery and corruption.

 

-3-



--------------------------------------------------------------------------------

“Person” means an individual, company, corporation, limited liability company,
partnership, association, joint stock company, trust, joint venture,
unincorporated organization or other entity or organization, including a
governmental authority.

“Quality Management Systems” means those systems supporting the development and
manufacture of pharmaceutical drug substances (i.e., active pharmaceutical
ingredients (APIs)) and drug products, including biotechnology and biological
products, throughout the product lifecycle.

“Regulatory and Governance Requirements” means all (a) ethics, conduct,
conflict, insider trading and other internal policies and guidelines applicable
generally to any Qualified Shareholder or any of their respective
Representatives and (b) applicable regulatory, internal controls (including
internal controls with respect to financial reporting and remediation of any
deficiencies), audit, compliance, record keeping, document retention, financial
reporting, tax and legal requirements applicable to any Qualified Shareholder or
any of its respective Representatives, in each case, as amended or updated from
time to time.

“Reportable Event” means any event that may (a) represent a substantial
deviation from applicable policies, procedures, systems or controls regarding
Specified Laws; or (b) represent a violation of any Specified Law that could
have a material compliance, regulatory, legal financial, reputational or safety
impact on the Company, its Affiliates, and its or their stakeholders or
patients, in each case, as reasonably determined by the Company.

“Representatives” means, with respect to a Person, such Person’s directors,
officers, employees, agents, legal counsel, financial advisors and other
representatives, including any appointed representative of such Person serving
on the Board.

“Sanctions” means economic or financial sanctions or trade embargoes, including
(a) United Nations sanctions imposed pursuant to any United Nations Security
Council Resolution; (b) U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce or any other U.S. government authority or
department; (c) EU restrictive measures implemented pursuant to any EU Council
or Commission Regulation or Decision adopted pursuant to a Common Position in
furtherance of the EU’s Common Foreign and Security Policy; (d) UK sanctions
adopted by the Terrorist Asset-Freezing etc. Act 2010 or other legislation and
statutory instruments enacted pursuant to the United Nations Act 1946 or the
European Communities Act 1972 or enacted by or pursuant to other Laws; and
(e) any other trade, economic or financial sanctions Laws, embargoes or
restrictive measures administered, enacted or enforced by any authority,
government or official institution as applicable to Company and each of its
Subsidiaries or any transaction in which Company or each Subsidiary of the
Company is engaged.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated from time to time thereunder.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated from time to time thereunder.

 

-4-



--------------------------------------------------------------------------------

“Shareholders” means Roivant and each of the Persons who from time to time
become Shareholders of the Company and a party to this Agreement by executing
and delivering a Joinder Agreement hereto.

“Specified Laws” means (a) the UKBA or FCPA; (b) applicable trade, economic or
financial sanctions Laws, embargoes or other restrictive measures, including
(i) Local ABAC Laws, (ii) Applicable Money Laundering Laws, (iii) Sanctions and
(iv) applicable Laws prohibiting fraud, tax evasion, insider dealing and market
manipulation; (c) applicable Health-Related Requirements; (d) applicable
securities Laws, including the Exchange Act, the Sarbanes-Oxley Act and the
Securities Act; and (e) applicable Data Privacy and Cybersecurity Rules and
Regulations (f) all other Laws of any jurisdiction that are similar to the Laws
described in the foregoing clauses (a) – (e).

“Subsidiary” means, with respect to any specified Person, any other Person
(a) Controlled by such first Person or (b) of which at least a majority of the
securities or ownership interests having by their terms ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions is directly or indirectly owned or controlled by such first Person
and/or by one or more of its Subsidiaries.

“Trigger Date” has the meaning set forth in the Bye-laws.

“UKBA” means the UK Bribery Act 2010, as amended.

Section 1.02 Additional Defined Terms. Each of the following terms is defined in
the Section set forth opposite such term:

 

TERM

  

SECTION

Agreement

   Preamble

Annual Financial Statements

   2.01(c)

Effective Date

   Preamble

Company

   Preamble

Compliance Oversight Committee

   3.01(b)

Escalation Notice

   6.03(a)

Expert Councils

   3.01(e)

Indemnified Liabilities

   8.16(a)(i)

Indemnitees

   8.16(a)(i)

IPO Effective Date

   Recitals

Joinder Agreement

   Preamble

PFIC

   5.01

Policies

   3.01(a)

Privilege

   4.01

Providing Party

   4.05(a)

Quarterly Financial Statements

   2.01(b)(i)

Roivant

   Preamble

Roivant Public Filings

   2.01(g)

Receiving Party

   4.05(a)

 

-5-



--------------------------------------------------------------------------------

Section 1.03 Other Definitional and Interpretive Matters. Unless otherwise
expressly provided herein, for purposes of this Agreement, the following rules
of interpretation shall apply:

(a) Calculation of Time. When calculating the period before which, within which
or after which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded. If the last day of such period is not a Business Day, the period in
question shall end on the next succeeding Business Day.

(b) Dollars. Any reference in this Agreement to “$” means U.S. dollars.

(c) Annexes/Exhibits/Schedules. The Annexes, Exhibits and Schedule to this
Agreement are hereby incorporated and made a part hereof and are an integral
part of this Agreement. Any capitalized terms used in any Annex, Exhibit or
Schedule but not otherwise defined therein shall be defined as set forth in this
Agreement.

(d) Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.

(e) Herein. The words “herein,” “hereof” and “hereunder” refer to this Agreement
as a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires.

(f) Other. The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.”
The word “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends, and such phrase does not mean simply “if.”

ARTICLE 2

FINANCIAL REPORTING AND DISCLOSURE COVENANTS

Section 2.01 Financial Reporting and Controls(a) . The Parties agree that they
will comply with the requirements set forth in this Section 2.01, (A) with
respect to Sections 2.01 (d), (e), (h), (i), (j), (k), (l), (m) and (n) from and
after the Effective Date, and (B) with respect to Sections 2.01(a), (b), (c),
(f), and (g), from and after the IPO Effective Date and such time that Roivant
(i) notifies the Company that it is actively engaging in the preparation of a
registration statement to be filed under the Securities Act for an initial
public offering of its securities or (ii) has a class of securities registered
under Section 13(a) or 15(d) of the Exchange Act and Roivant is required (x) by
GAAP to consolidate the results of operations and financial position of the
Company, (y) to account for its investment in the Company under the equity
method of accounting (determined in accordance with GAAP and consistent with SEC
reporting requirements) or (z) to otherwise include separate financial
statements of the Company in its filings with the SEC pursuant to any rule of
the SEC.

 

-6-



--------------------------------------------------------------------------------

(a) Disclosure of Financial Controls. In connection with the filing of Roivant’s
annual and quarterly reports under the Exchange Act or any investigations of
prior periods, the Company shall cause its principal executive officer and
principal financial officer to provide to Roivant and its Representatives (A) on
a timely basis, if this provision is applicable by virtue of
Section 2.01(B)(ii)(x) and (B) on a timely basis and if reasonably requested by
Roivant, if this provision is applicable by virtue of Sections 2.01(B)(i) or
(ii)(y) or (z), (1) certifications to Roivant corresponding to those required
under Sections 302 and 906 of the Sarbanes-Oxley Act, (2) any certificate that
may be reasonably necessary for Roivant to satisfy the requirements applicable
to it under Section 404 of the Sarbanes-Oxley Act, (3) any certificates or other
written information that the Company’s principal executive officer or principal
financial officer received as support for the certificates provided to Roivant
and (4) a reasonable opportunity to discuss with the Company’s principal
financial officer and other appropriate officers and employees of the Company
any issues reasonably related to the foregoing.

(b) Quarterly Financial Statements.

(i) As soon as reasonably practicable and no later than 15 days before the date
by which Roivant is required to file a quarterly report on Form 10-Q if this
provision is applicable by virtue of Section 2.01(B)(ii)(x) above or 10 days
before the date by which Roivant is required to file a quarterly report on Form
10-Q if this provision is applicable by virtue of Section 2.01(B)(i) or (ii)(y)
or (z) above, the Company will deliver to Roivant and its Representatives
reasonably complete drafts of (A) the consolidated financial statements of the
Company (and notes thereto) for the quarterly periods and for the period from
the beginning of the current fiscal year to the end of such quarter, setting
forth in each case in comparative form for each such fiscal quarter of the
Company the consolidated figures (and notes thereto) for the corresponding
quarter and periods of the previous fiscal year prepared in accordance with
Article 10 of Regulation S-X and GAAP and (B) a discussion and analysis by
management of the Company’s financial condition and results of operations for
such fiscal period, including, without limitation, an explanation of any
material period-to-period change and any off-balance sheet transactions,
prepared in accordance with Item 303(b) of Regulation S-K. The information set
forth in (A) and (B) above is referred to in this Agreement as the “Quarterly
Financial Statements”. As soon as reasonably possible and no later than 5 days
before the date by which Roivant is required to file a quarterly report on Form
10-Q, the Company will deliver to Roivant and its Representatives the final form
of the Quarterly Financial Statements; provided, however, that the Company may
continue to revise such Quarterly Financial Statements prior to its filing
thereof in order to make corrections, updates and changes, which corrections,
updates and changes, if substantive, will be delivered by the Company to Roivant
as soon as reasonably possible. At Roivant’s request, the Company’s
Representatives will consult and discuss with Roivant’s Representatives any such
corrections, updates and changes. To the extent that the fiscal year of Roivant
is not the same as the fiscal year of the Company or Roivant is not subject to
reporting obligations under Section 13(a) or 15(d) of the Exchange Act, the
obligation to deliver Quarterly Financial Statements before the date by which
Roivant is required to file its quarterly report on Form 10-Q shall be
determined based on the date by which the Company is required to file its
quarterly report on Form 10-Q.

(ii) As soon as reasonably practicable and no later than 45 days after the end
of its fiscal year, the Company will deliver to Roivant and its Representatives
its consolidated financial statements (and notes thereto) for the last quarter
of its fiscal year, setting forth in each case in comparative form for such
fiscal quarter of the Company the consolidated

 

-7-



--------------------------------------------------------------------------------

figures (and notes thereto) for the corresponding quarter of the previous fiscal
year prepared in accordance with Article 10 of Regulation S-X and GAAP;
provided, however, that the Company may continue to revise such financial
statements in order to make corrections, updates and changes in connection with
the preparation of its audited annual financial statements, which corrections,
updates and changes, if substantive, will be delivered by the Company to Roivant
as soon as reasonably possible.

(c) Annual Financial Statements. As soon as reasonably practicable and no later
than 45 days after the end of its fiscal year if this provision is applicable by
virtue of Section 2.01(B)(ii)(x) above or 55 days after the end of its fiscal
year if this provision is applicable by virtue of Section 2.01(B)(i) or (ii)(y)
or (z) above, the Company will deliver to Roivant and its Representatives
reasonably complete drafts of (i) the consolidated financial statements of the
Company (and notes thereto) for such year, setting forth in each case in
comparative form the consolidated figures (and notes thereto) for the previous
fiscal years, prepared in accordance with Article 10 of Regulation S-X and GAAP
and (ii) a discussion and analysis by management of the Company’s financial
condition and results of operations for such year, including, without
limitation, an explanation of any material period-to-period changes and any
off-balance sheet transactions, prepared in accordance with Item 303(a) and 305
of Regulation S-K. The information set forth in (i) and (ii) above is referred
to in this Agreement as the “Annual Financial Statements”. As soon as reasonably
possible and no later than 15 days before the date by which Roivant is required
to file its annual report on Form 10-K if this provision is applicable by virtue
of Section 2.01(B)(ii)(x) above or 10 days before the date by which Roivant is
required to file its annual report on Form 10-K if this provision is applicable
by virtue of Section 2.01(B)(ii)(y) or (z) above, the Company will deliver to
Roivant and its Representatives the final form of the Annual Financial
Statements and an opinion on the Annual Financial Statements by the Company’s
independent registered public accountants (the “Company Auditors”); provided,
however, that the Company may, if necessary, continue to revise such Annual
Financial Statements prior to the filing thereof in order to make corrections,
updates and changes, which corrections, updates and changes, if substantive,
will be delivered by the Company to Roivant as soon as reasonably possible. At
Roivant’s request, the Company’s Representatives will consult and discuss with
Roivant’s Representatives any such corrections, updates and changes. To the
extent that the fiscal year of Roivant is not the same as the fiscal year of the
Company or Roivant is not subject to reporting obligations under Section 13(a)
or 15(d) of the Exchange Act, the obligation to deliver Annual Financial
Statements before the date by which Roivant is required to file its annual
report on Form 10-K shall be determined based on the date by which the Company
is required to file its quarterly report on Form 10-K.

(d) Supplemental Information. Roivant may reasonably request, and within a
reasonable period of time agreed to by Roivant and the Company following such
request, the Company shall, at Roivant’s sole cost and expense, make available
to Roivant and its Representatives other supplemental information on a monthly,
quarterly or annual basis necessary or advisable in order to satisfy Roivant’s
financial reporting requirements pursuant to 2.01(B)(ii) above, and other
Regulatory and Governance Requirements, the form, substance and timing of such
supplemental information to be agreed by Roivant and the Company in advance.

 

-8-



--------------------------------------------------------------------------------

(e) Conformance of Financial Statements. Subject to the other terms in this
Agreement, the Company shall not make or adopt any significant changes to its
accounting estimates or accounting policies and principles from those in effect
on the Effective Date to the extent that such changes would significantly impact
Roivant’s financial statements. Notwithstanding the previous sentence, nothing
in this Agreement shall prevent the Company making those changes to its
accounting estimates or accounting policies and principles if such changes are
required by GAAP or which the audit committee of the Company determines are
necessary or appropriate for the proper presentation of the Company’s financial
statements; provided, however, that the Company shall first consult with
Roivant.

(f) Press Releases and Similar Information. The Company and Roivant will consult
with each other as to the timing of their annual and quarterly earnings releases
and any interim financial guidance for a current or future period and, to the
extent reasonably possible. If the Company and Roivant are unable to agree as to
such timing, then Roivant and the Company shall each make reasonable efforts to
issue their respective annual and quarterly earnings releases at approximately
the same time on the same date, which will include for these purposes during the
same period of time beginning after the close of market on one day and ending
just prior to the opening of market on the next day. Roivant and the Company
agree to consult with each other as to the timing of their respective earnings
release conference calls.

(g) Cooperation on Filings. The Company agrees to provide to Roivant and its
Representatives, and to instruct the Company Auditors to provide to Roivant and
its Representatives, all material information with respect to the Company that
Roivant reasonably requires in connection with the preparation by Roivant of its
Quarterly Reports on Form 10-Q, Annual Reports to shareholders, Annual Reports
on Form 10-K, any Current Reports on Form 8-K and any registration statements,
or other filings made by Roivant with the SEC, any national securities exchange
or otherwise made publicly available with respect to the disclosures pertaining
to the Company (collectively, the “Roivant Public Filings”). The Company and
Roivant agree to reasonably cooperate with each other with respect to the
requesting and furnishing of such required information in order to enable
Roivant to file all Roivant Public Filings within the deadlines as required by
applicable law. The Company will cause the Company Auditors (as defined below)
to consent to any reference to them as experts in any Roivant Public Filings
required under any law, rule or regulation. In addition, Roivant shall provide
to the Company necessary and appropriate information that the Company reasonably
requires, to the extent Roivant has such information and the Company does not,
in connection with required filings made by the Company to a reasonably
applicable governmental authority.

(h) Access to the Company Auditors. The Company will authorize the Company
Auditors to make reasonably available to Roivant’s auditors both the personnel
who performed, or are performing, the annual audit and quarterly reviews of the
Company and work papers related to the annual audit and quarterly reviews of the
Company, in all cases within a reasonable time prior to Roivant’s auditors
opinion date, so that Roivant’s auditors are able to perform the procedures they
consider necessary to take responsibility for the work of the Company Auditors
as it relates to Roivant’s auditors report on Roivant’s statements.

(i) Access to Records. If Roivant determines in good faith that there may be a
material inaccuracy in the Company’s financial statements or deficiency or
inadequacy in the Company’s internal accounting controls or operations that
could reasonably be expected to materially impact Roivant’s financial
statements, and at Roivant’s request, the Company will provide Roivant’s
internal auditors with reasonable access to the Company’s books and records so
that Roivant may conduct reasonable audits relating to the financial statements
provided by the Company under this Agreement, as well as to the internal
accounting controls and operations of the Company.

 

-9-



--------------------------------------------------------------------------------

(j) Tax Information. Each Party shall make available to the other and its
Representatives all information relating to such Party or any of its
Subsidiaries necessary or appropriate to enable the other Party to prepare its
federal, state, local and foreign income tax returns; provided that Roivant and
its Representatives shall have no obligation to provide information about
(A) its directors or investors or (B) its Subsidiaries other than the Company
and the Company’s subsidiaries. Such information shall be prepared by the Party
making it available at its sole cost and expense, and each Party shall make such
information available to the other Party and its Representatives with reasonable
promptness in light of the timing applicable to the purpose for which such
information is to be used.

(k) Compliance Inspection Rights. Without limiting the generality of the
requirements of clause (m) of this Section 2.01, the Company shall provide
Roivant and its Representatives with the right to visit and inspect any of the
offices and properties of the Company and its Subsidiaries and inspect the books
and records of the Company and its Subsidiaries and controlled Affiliates as
they relate to Specified Laws, as well as to review and make copies of
correspondence and other documents, however sent or received, possessed by the
Company and/or the Company’s Subsidiaries and controlled Affiliates pertaining
to compliance with the Policies and Specified Laws, at such times as a
Reportable Event has been communicated to the Board for the purpose of verifying
and evaluating the Company’s and its Subsidiaries’ compliance with the Company’s
Compliance Program, and to make appropriate officers and directors of the
Company and its Subsidiaries available at such times as reasonably requested by
Roivant for consultation with Roivant and its Representatives with respect to
matters relating to the Compliance Program.

(l) Information Rights. The Company shall, and shall cause each of its
Subsidiaries to, promptly, upon reasonable request, (A) make available to
Roivant and its Representatives such information, documents and other materials,
whether current, historical or prospective, relating to the business of Company
or any of its Subsidiaries and in its possession and control (and subject to any
Third Party confidentiality and use obligations) as Roivant may from time to
time reasonably request, subject at all times to applicable law regarding the
disclosure of any such information; and (B) give Roivant and its Representatives
(x) the right to examine and make copies of or extracts from any records of the
Company or any of its Subsidiaries for any reasonable purpose, (y) reasonable
access to the Company’s and its Subsidiaries’ offices, properties, and
employees, and (z) the reasonable opportunity to discuss any matters with the
Company’s and its Subsidiaries’ senior management, in the case of each of
clauses (A) and (B) in connection with any proper purpose. For the avoidance of
doubt, proper purpose includes use by Roivant of any such information, data,
documents or other materials for its own internal research purposes, including
but not limited to, for purposes of analyzing, and/or deriving learnings from,
clinical data provided by the Company to Roivant hereunder; provided that,
except for such use rights, in no event does the provision of information
hereunder grant Roivant any other rights or licenses under or to any of the
Company’s intellectual property, compounds, products or programs.

 

-10-



--------------------------------------------------------------------------------

(m) Provision of Information. The Company shall provide, or cause to be
provided, to Roivant, as soon as reasonably practicable after request therefor,
confirmation as to whether the Company is in possession of information that
would reasonably be considered to be material nonpublic information with respect
to the Company under applicable U.S. securities laws, and sufficient additional
information as is necessary, in the reasonable judgment of Roivant and its
counsel, to determine whether such information is material with respect to
Roivant under applicable U.S. securities laws.

(n) Fiscal Year. The Company shall not change its fiscal year without the prior
written consent of Roivant.

Section 2.02 Private Company Information Rights. If the Company is not subject
to the requirements of Section 2.01 (a), (b), (c), (f), and (g), then the
Company shall make available to Roivant:

 

  i.

consolidated annual financial statements, audited by an accounting firm of
international standing and reputation, as soon as practicable, and in any event
within 75 Business Days after the end of each fiscal year;

 

  ii.

unaudited consolidated quarterly financial statements, as soon as practicable,
and in any event within 40 Business Days after the end of each fiscal quarter;

 

  iii.

unaudited monthly detailed statements of cash balances of each Subsidiary of the
Company, as soon as practicable, and in any event, within 40 Business Days after
the end of each month;

 

  iv.

an annual budget, as soon as practicable, and in any event at least 60 Business
Days prior to the beginning of a fiscal year;

 

  v.

the Company’s, and each of its Subsidiaries’, capitalization table from time to
time, and in any event at least once quarterly within 15 Business Days after the
end of each fiscal quarter;

 

  vi.

an updated long-term business plan annually, as soon as practicable, and in any
event within 15 Business Days after the end of each fiscal year.

Notwithstanding the foregoing, documents required to be delivered under
Section 2.02(i) and (ii), to the extent any such documents are included in
materials otherwise filed with the SEC shall be deemed to have been delivered on
the date on which the Company files such documents with the SEC and such
documents are publicly available on the SEC’s EDGAR filing system or any
successor thereto.

ARTICLE 3

COMPLIANCE COVENANTS

Section 3.01 Compliance. The Company shall observe the following requirements:

(a) Adoption of Policies. The Company shall adopt, implement and maintain at all
times policies with respect to the Specified Laws as Roivant may from time to
time direct, including with respect to regulatory, Quality Management Systems
standards, internal controls

 

-11-



--------------------------------------------------------------------------------

(including with respect to financial reporting and remediation of deficiencies),
audit, compliance, record keeping, document retention, financial reporting, tax
and legal requirements (collectively, the “Policies”), that, in each case, are
(x) applicable to the Company and its Subsidiaries and its and their respective
Representatives, (y) consistent with, and no less restrictive than, the
corresponding policies established by Roivant, as they may be updated from time
to time, and (z) are otherwise satisfactory to Roivant. For the avoidance of
doubt, to the extent that Roivant has not established a corresponding policy
with respect to a requirement that the Company wishes to establish, which the
Company must confirm with Roivant, the Company’s Policy will govern unless and
until Roivant establishes a corresponding policy. After such time, the Company’s
Policy may continue to govern only if it is no less restrictive than Roivant’s
policy. In establishing its corresponding policies, Roivant shall in good faith
consider any timely and reasonable requests or inputs from the Company. The
Company shall provide Roivant with a copy of each of its Policies upon
finalization and shall promptly notify the Company of any updates, amendments or
changes thereto.

(b) Compliance Committee. Absent a waiver by Roivant, the Board shall at all
times have a Compliance Oversight Committee (the “Compliance Oversight
Committee”), whose composition, meetings and proceedings shall be subject to the
requirements for any other committee of the Board pursuant to the Bye-laws, to
oversee the Company’s and its Subsidiaries’ Compliance Program. In administering
the Compliance Program, the Compliance Oversight Committee shall:

(i) appoint a Compliance Officer who will be responsible for the management and
administration of the Compliance Program; provided that, until the Compliance
Oversight Committee shall have appointed a Compliance Officer, the principal
executive officer of the Company shall perform the duties of the Compliance
Officer;

(ii) cause the Company and its Subsidiaries to implement a training and
education plan to ensure that the Company’s employees receive adequate training
regarding the Compliance Program; and

(iii) cause the Company to establish an internal reporting procedure that
includes a confidential hot line mechanism to enable directors, officers,
employees and agents of the Company and its Subsidiaries to report to the
Compliance Officer (and/or such other person who is not in the reporting
individual’s chain of command as the Compliance Oversight Committee may from
time to time designate) any identified issues or questions associated with the
Company’s policies, conduct, practices or procedures related to the Specified
Laws.

(c) Compliance Officer. In administering the Compliance Program, the Compliance
Officer shall:

(i) make periodic reports (but in any event at least quarterly) regarding the
status of the Compliance Program directly to the Compliance Oversight Committee;

(ii) make reports regarding compliance matters directly to the Board at any time
he or she considers appropriate;

 

-12-



--------------------------------------------------------------------------------

(iii) annually certify to the Compliance Oversight Committee (together with the
principal executive officer of the Company, if the principal executive officer
is not acting as Compliance Officer) that to the best of his or her knowledge
and after reasonable due diligence, except as otherwise described in the report,
the Company and its Subsidiaries and their respective directors, officers,
employees and agents are each in compliance with all Specified Laws applicable
to the Company and its Affiliates; provided that, if either the Compliance
Officer or the principal executive officer of the Company is unable to provide
such a certification, he or she shall provide an explanation directly to the
Compliance Oversight Committee of the reasons why he or she is unable to provide
such certification; and

(iv) notify the Compliance Oversight Committee of (1) any actual or threatened
investigation, regulatory or legal proceeding involving the Specified Laws or
(2) any Reportable Event, in each case within 48 hours after discovery of the
underlying facts or as soon thereafter as practicable.

(d) Compliance with Laws.

(i) The Company shall not, and shall cause its Subsidiaries and its and their
respective directors, officers, employees and agents not to, directly or
indirectly, make, offer, promise or authorize any payment or transfer of any
money or anything of value to or for the benefit of a Government Official or
individual employed by another entity in the private sector that would violate
either the UKBA or the FCPA or engage in any conduct that would reasonably be
expected to be deemed to violate the UKBA or the FCPA in any material respect.

(ii) The Company shall not, and shall cause its Subsidiaries and its and their
respective directors, officers and employees not to, directly or indirectly,
make, offer, promise or authorize any payment or transfer of any money or
anything of value to or for the benefit of a Government Official or individual
employed by another entity in the private sector that would violate Local ABAC
Laws or engage in any conduct that would reasonably be expected to be deemed to
violate Local ABAC Laws, Applicable Money Laundering Laws, Sanctions or
applicable Laws prohibiting fraud, tax evasion, insider dealing and market
manipulation in any material respect.

(iii) The Company shall, and shall cause each of its direct and indirect
Subsidiaries to, keep and maintain books and records reflecting accurately and
in reasonable detail transactions involving the Company and its direct and
indirect Subsidiaries and to implement financial controls giving reasonable
assurance that payments will be made by or on behalf of the Company and its
direct and indirect Subsidiaries only in accordance with management
instructions.

(iv) The Company shall, and shall cause its Subsidiaries and its and their
respective directors, officers and employees to, otherwise comply in all
material respects with all Specified Laws.

 

-13-



--------------------------------------------------------------------------------

(e) Participation on Expert Councils. To facilitate collaboration and best
practices amongst Roivant, the Company and other Affiliates of Roivant and the
Company, Roivant may from time to time sponsor expert councils (the “Expert
Councils”). The Company shall participate in such Expert Councils by appointing
an individual with relevant expertise to each such Expert Council. No such
Expert Council shall be convened on more than a semi-annual basis, unless urgent
circumstances dictate otherwise. The objectives of the Expert Councils shall
include facilitating discussion on changes in the applicable field of expertise,
trends in the field and experiences, best practices and issues of a general
nature. All proceedings of an Expert Council shall be subject to the terms of
confidentiality set forth in Article 4.

ARTICLE 4

EXCHANGE OF INFORMATION; CONFIDENTIALITY

Section 4.01 Privilege. In the event that a Party reasonably determines that the
provision of information pursuant to this Agreement would violate any law or
bona fide contractual restriction, or result in the waiver of any Privilege, the
Parties shall take all commercially reasonable measures to permit the compliance
with the provision of information obligations in a manner that avoids any such
harm or consequence, which shall include, but not be limited to, compliance with
Sections 4.05, 4.06 and 4.07 hereof. For purposes of this Agreement, the term
“Privilege” shall mean information and advice that has been previously developed
but is legally protected from disclosure under legal privileges, such as the
attorney-client privilege, work product exemption or similar concept of legal
protection

Section 4.02 Ownership of Information. Any information owned by a Party that is
provided to the other Party pursuant to the terms of this Agreement shall be
deemed to remain the property of such Party. Unless expressly set forth in this
Agreement, nothing contained in this Agreement shall be construed as granting or
conferring any right, title or interest (whether by license or otherwise) in,
to, or under any such information.

Section 4.03 Record Retention. To facilitate the provision of information
pursuant to this Agreement, the Company agrees to retain all information in its
possession or control in accordance with its document retention policies, as
such policies may be reasonably amended or revised after the Effective Date. The
Company shall provide Roivant with reasonable notice of any material amendment
or revision to its retention policies after the Effective Date. The Company
shall not materially amend or revise its retention policy in effect at the time
of its IPO for a period of three years after the IPO.

Section 4.04 Limitation of Liability. Each Party shall have no liability to the
other Party in the event that any information exchanged or provided pursuant to
this Agreement is found to be inaccurate or the requested information is not
provided, in the absence of willful misconduct by, or gross negligence of, such
Party. Each Party shall not have any liability to the other Party if any
information is destroyed in compliance with its document retention policies.

 

-14-



--------------------------------------------------------------------------------

Section 4.05 Confidentiality.

(a) Subject to Section 4.07, each Party (the “Receiving Party”) agrees to hold,
and to cause its Representatives, including for the avoidance of doubt
underwriters or other parties providing financing to such Party, to hold in
strict confidence, with at least the same degree of care that applies to its
confidential and proprietary information pursuant to its policies in effect as
of the Effective Date, all information with respect to the other Party (the
“Providing Party”) that is accessible to it, in its possession (including
information in its possession prior to the Effective Date) or furnished by the
Providing Party or its Representative, or accessible to, in the possession of,
or furnished to the Receiving Party or its Representatives pursuant to this
Agreement or otherwise, including as a result of the Receiving Party’s
Representatives serving on the Board, except, in each case, to the extent that
such information (i) is or becomes part of the public domain through no breach
of this Agreement by the Receiving Party or its Representatives, (ii) was
independently developed following the Effective Date by the Receiving Party or
its Representatives who have not accessed or otherwise received the applicable
information; provided that such independent development can be demonstrated by
competent, contemporaneous written records of the Receiving Party, or
(iii) became or becomes available to the Receiving Party following the Effective
Date on a non-confidential basis from a third Party who is not bound directly or
indirectly by a duty of confidentiality to the Providing Party. The Parties
acknowledge that they may have in their possession confidential or proprietary
information of third Parties that was received under confidentiality or
non-disclosure agreements with such third Party. The Parties will hold in strict
confidence the confidential and proprietary information of third Parties to
which they have access in accordance with the terms of any such agreements.

(b) Notwithstanding anything herein to the contrary, Roivant and its
Representatives shall be permitted to:

(i) use the Company’s trademark in its written materials when referencing the
Company;

(ii) disclose confidential information (x) to Roivant’s attorneys, accountants,
consultants and other professionals who are subject to a duty or undertaking of
confidentiality to the extent necessary to obtain their services in connection
with monitoring its investment in the Company or enforcing any of its rights
under this Agreement or any other agreements with the Company; (y) to any
Affiliate, partner, member, prospective member, or wholly-owned subsidiary of
Roivant; provided that Roivant informs such person that such information is
confidential and such person is under an obligation to maintain the
confidentiality of such information and to use such information in a manner
consistent with the proper purpose for which the information has been shared
with Roivant or its Representatives; and (z) to any investor or potential
investor of Roivant, if such prospective purchaser agrees to be bound by
confidentiality provisions at least as restrictive as this Section 4.05 and also
agrees to customary standstill agreement with respect to the Company’s
securities until such time as such confidential information is publicly
disclosed;

 

-15-



--------------------------------------------------------------------------------

(iii) provide confidential information regarding the Company (including but not
limited to historical financial and other information) to persons who have a
legitimate reason to know such information and who are under an obligation to
keep such information confidential and to use such information in a manner
consistent with the proper purpose for which the information has been shared
with Roivant or its Representatives; and

(iv) publish non-confidential information of the Company (including but not
limited to historical financial and other information).

(c) Notwithstanding anything to the contrary in this Article 4, the Receiving
Party shall have no right to use any information disclosed by the Providing
Party unless otherwise provided for in this Agreement or specifically provided
for in any other agreement between the Parties.

Section 4.06 Protective Arrangements. In the event that the Receiving Party
either determines on the advice of its counsel that it is required to disclose
any information pursuant to applicable Law (including the rules and regulations
of the SEC in connection with any proposed registration of the Receiving Party’s
securities under the Securities Act, or pursuant to the requirements of any
national securities exchange) or receives any request or demand from any
governmental or regulatory authority to disclose or provide information of the
Providing Party that is subject to the confidentiality provisions hereof, the
Receiving Party shall, to the extent permitted by Law and except in connection
with a general regulatory examination unrelated to the Providing Party, notify
the Providing Party prior to disclosing or providing such information and shall
reasonably cooperate at the expense of the Receiving Party in seeking any
reasonable protective arrangements (including by seeking confidential treatment
of such information) requested by the Providing Party. Subject to the foregoing,
the Receiving Party may thereafter disclose or provide information to the extent
required by such Law or requested or required by such governmental authority;
provided, however, that the Receiving Party provides the Providing Party, to the
extent legally permissible and except in connection with a general regulatory
examination unrelated to the Providing Party, upon request with a copy of the
information so disclosed.

Section 4.07 Preservation of Legal Privileges.

(a) The Parties recognize that they possess and will possess Privileged
information. Each Party recognizes that they shall be jointly entitled to the
Privilege with respect to such Privileged information and that each shall be
entitled to maintain, preserve and assert for its own benefit all such
information and advice, but the Parties shall ensure that such information is
maintained so as to protect the Privileges with respect to the other Party’s
interest. To that end, no Party will knowingly waive or compromise any Privilege
associated with such information and advice without the prior written consent of
the other Party, which shall not be unreasonably withheld. In the event that
Privileged information is required to be disclosed to any arbitrator or mediator
in connection with a dispute between the Parties, such disclosure shall not be
deemed a waiver of Privilege with respect to such information, and any Party
receiving it in connection with a proceeding shall be informed of its nature and
shall be required to safeguard and protect it.

(b) Upon receipt by either Party of any subpoena, discovery or other request
that may call for the production or disclosure of information that is the
subject of a Privilege, or if a Party obtains knowledge that any current or
former employee of a Party has received any subpoena, discovery or other request
that may call for the production or disclosure of such information, such Party
shall provide the other Party a reasonable opportunity to review the information
and to assert

 

-16-



--------------------------------------------------------------------------------

any rights it may have under this Section 4.07 or otherwise to prevent the
production or disclosure of such information. Absent receipt of written consent
from the other Party to the production or disclosure of information that may be
covered by a Privilege, each Party agrees that it will not produce or disclose
any information that may be covered by a Privilege unless a court of competent
jurisdiction has entered a final, nonappealable order finding that the
information is not entitled to protection under any applicable Privilege.

ARTICLE 5

TAX MATTERS

Section 5.01 PFIC. For so long as Roivant owns Equity Securities, the Company
will use reasonable best efforts to avoid, in respect of any taxable year, being
treated as a passive foreign investment company (“PFIC”) within the meaning of
Section 1297 of the Code, including, but not limited to, causing any of its
subsidiaries to file an election pursuant to Treasury Regulation
Section 301.7701-3. No later than 75 days after the end of each taxable year,
the Company shall deliver to Roivant an analysis as to whether the Company
believes that it will be treated as a PFIC in respect of such taxable year. Such
analysis may be prepared by the Company, but in preparing such analysis the
Company shall consult with its internationally recognized tax advisors.

Section 5.02 QEF Information. For so long as Roivant owns Equity Securities, the
Company shall use reasonable best efforts to provide, and shall cause each of
its subsidiaries to use reasonable best efforts to provide, to Roivant all
information that may be necessary to allow Roivant, and any direct or indirect
owners of Roivant, to evaluate the analysis referenced in Section 5.01 and to
fulfill their U.S. tax filing and reporting obligations. The Company shall
provide, and shall cause each of its subsidiaries to provide, such information
to Roivant, and any direct or indirect owners of Roivant, as may reasonably be
required to timely file and maintain a “qualified electing fund” election (as
defined in Section 1295(a) of the Code) with respect to any such entity.

ARTICLE 6

DISPUTE RESOLUTION

Section 6.01 Limitation on Monetary Damages Equitable Remedies. Subject to
Section 8.16, the Company and Roivant hereby agree that neither Party shall have
any liability for monetary damages for any breach of this Agreement so long as
such Party used commercially reasonable efforts to comply with the obligation
such Party breached and continues thereafter to use commercially reasonable
efforts to remedy such breach. In addition to other remedies provided by
applicable law, the Company and Roivant may each enforce the provisions of this
Agreement through such legal or equitable remedies as a court of competent
jurisdiction shall allow without the necessity of proving actual damages or bad
faith, and the Party subject to a claim under this Agreement hereby waives any
claim or defense that such Party has an adequate remedy at law, and waives any
requirement for the securing or posting of any bond in connection with such
equitable remedy.

 

-17-



--------------------------------------------------------------------------------

Section 6.02 Disputes. The procedures for discussion, negotiation and mediation
set forth in this Article 6 shall apply to all disputes, controversies or claims
(whether arising in contract, tort or otherwise) that may arise out of or relate
to, or arise under or in connection with, this Agreement or the transactions
contemplated hereby or thereby (including all actions taken in furtherance of
the transactions contemplated hereby on the Effective Date). the Company hereby
agrees that its members of the Board or senior management that are not
affiliated with Roivant shall lead all discussions, negotiations and mediations
that occur pursuant to this Article 6.

Section 6.03 Escalation; Mediation.

(a) It is the intent of the Parties to use their respective commercially
reasonable efforts to resolve expeditiously any dispute, controversy or claim
between or among them with respect to the matters covered by this Agreement. In
furtherance of the foregoing, any Party involved in a dispute, controversy or
claim with respect to such matters may deliver a notice (an “Escalation Notice”)
demanding an in person meeting involving representatives of the Parties at a
senior level of management of the Parties (or if the Parties agree, of the
appropriate strategic business unit or division within such entity). A copy of
any such Escalation Notice shall be given to the general counsel, or like
officer or official, of each Party involved in the dispute, controversy or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such discussions or
negotiations between the Parties may be established by the Parties from time to
time; provided, however, that the Parties shall use their commercially
reasonable efforts to meet within 30 days of the Escalation Notice.

(b) If the Parties are not able to resolve the dispute, controversy or claim
through the escalation process referred to in clause (a) above within 90 days of
delivery of the Escalation Notice, then the matter shall be referred to
mediation; provided that such period of time may be extended upon mutual written
consent of the Parties. The Parties shall retain a mediator to aid the Parties
in their discussions and negotiations by informally providing advice to the
Parties. Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the Parties, nor shall any opinion expressed by the
mediator be admissible in any other proceeding. The mediator may be chosen from
a list of mediators previously selected by the Parties or by other agreement of
the Parties. Costs of the mediation shall be borne equally by the Parties
involved in the matter, except that each Party shall be responsible for its own
expenses. Mediation shall be a prerequisite to the commencement of any action by
either Party.

Section 6.04 Binding Arbitration.

(a) If, after complying with the provisions set forth in Section 6.03 above the
Parties are unable to reach resolution to any dispute, controversy or claim
between the Parties, any such dispute, controversy or claim between the Parties,
including any claim arising out of, in connection with, or in relation to the
interpretation, performance, breach, or termination of this Agreement, shall be
resolved exclusively and finally by confidential binding arbitration. The seat,
or legal place, of arbitration shall be New York, New York. The language of the
arbitration shall be English. The arbitration shall be administered by the
International Centre for Dispute Resolution in accordance with its International
Arbitration Rules in force when the Notice of Arbitration is submitted in
accordance with such Rules. Each Party shall select one person to act as
arbitrator and the two selected shall select a third arbitrator, who shall act
as president of the panel. Where there are multiple claimants or multiple
respondents, the multiple claimants, jointly, and the multiple respondents,
jointly, shall select the party-appointed arbitrators. Except as may be

 

-18-



--------------------------------------------------------------------------------

required by law, to comply with a legal duty, or to pursue a legal right,
neither a party nor an arbitrator may disclose the existence, content, or
results of any arbitration hereunder without the prior written consent of both
parties. Nothing herein shall prevent either Party from seeking provisional
measures from any court of competent jurisdiction, and any such request shall
not be deemed incompatible with the agreement to arbitrate or a waiver of the
right to arbitrate. Each Party shall consent, for purposes of provisional
measures or the enforcement of any arbitral award, to the non-exclusive
jurisdiction of the state and federal courts located in New York, New York, and
each Party shall not assert that such courts constitute forum
non-conveniens. The award shall be final and binding on the parties. Judgment on
the award may be entered in any court of competent jurisdiction.

(b) Unless otherwise agreed in writing, the Parties will continue to provide
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this Article 6, except to
the extent such commitments are the subject of such dispute, controversy or
claim.

ARTICLE 7

FURTHER ASSURANCES

Section 7.01 Further Assurances.

(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties hereto will cooperate with each other and shall
use their commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under applicable laws, regulations and agreements to
consummate and make effective the transactions contemplated by this Agreement.

(b) Without limiting the foregoing each Party hereto shall cooperate with the
other Party, and without any further consideration, but at the expense of the
requesting Party, to execute and deliver, or use its commercially reasonable
efforts to cause to be executed and delivered, all instruments, including
instruments of conveyance, assignment and transfer and to make all filings with,
and to obtain all consents, approvals or authorizations of, any governmental
authority or any other person or entity under any permit, license, agreement,
indenture, order, decree, financial assurance (including letter of credit) or
other instrument, and to take all such other actions as such Party may
reasonably be requested to take by such other Party hereto from time to time,
consistent with the terms of this Agreement.

(c) Nothing in this Agreement shall be construed to restrict or limit any right,
responsibility or authority of either of Parties hereto or their respective,
independent registered public accountants, audit committee or board of directors
in violation of any law, legal requirement or listing standard applicable to
such Party, whether existing today or hereafter. In the event either Party
hereto reasonably determines that any provision in this Agreement does or will
so limit any right, responsibility or authority of such Party or such Party’s
independent registered public accountants, audit committee or board of
directors, then the Parties hereto agree to attempt to negotiate in good faith
any changes necessary or advisable to this Agreement to avoid or prevent such
violation.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.01 General. For the avoidance of doubt, nothing in this Agreement,
shall limit the ability of Roivant to exercise any rights to which it is
entitled under applicable law or otherwise by virtue of its ownership of the
Equity Securities of the Company, including any and all rights with respect to
the access to, and use of, information or assets of the Company.

Section 8.02 Counterparts; Entire Agreement; Conflicting Agreements.

(a) This Agreement may be executed in one or more counterparts all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party. Execution of this Agreement or any other documents pursuant
to this Agreement by facsimile or other electronic transmission (including in
PDF form) shall be deemed to be, and shall have the same effect as, executed by
an original signature.

(b) This Agreement contains the entire agreement of the Parties with respect to
the subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties with respect to such subject matter other than those set
forth or referred to herein or therein.

(c) In the event and to the extent that there shall be a conflict between the
provisions of this Agreement and the provisions of any other agreement between
the Parties, the other agreement shall control with respect to the subject
matter thereof, and this Agreement shall control with respect to all other
matters.

Section 8.03 No Construction Against Drafter. The Parties acknowledge that this
Agreement and all the terms and conditions herein have been fully reviewed and
negotiated by the Parties and their respective attorneys. Having acknowledged
the foregoing, the Parties agree that any principle of construction or rule of
law that provides that, in the event of any inconsistency or ambiguity, an
agreement shall be construed against the drafter of the agreement shall have no
application to the terms and conditions of this Agreement.

Section 8.04 Governing law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York, without
regard to the conflict of laws principles thereof that would result in the
application of any law other than the laws of the State of New York.

Section 8.05 Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors, legal
representatives and permitted assigns; provided, however, that no Party may
assign its respective rights or delegate its respective obligations under this
Agreement without the express prior written consent of the other Party.

 

-20-



--------------------------------------------------------------------------------

Section 8.06 Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder to be given to a party to this
Agreement shall be in person or in writing transmitted via email or mailed by
registered or certified mail, postage prepaid, or otherwise delivered by hand or
by messenger, addressed to such party’s address as set forth below or at such
other address as the party shall have furnished to each other party in writing
in accordance with this provision.

If to Roivant, to:

Roivant Sciences Ltd.

Suite 1, 3rd Floor

11-12 St. James’s Square

London SW1Y 4LB, United Kingdom

Attention: Corporate Secretary

Email: info@roivant.com

with a copy sent concurrently to:

Roivant Sciences, Inc.

320 West 37th Street, 6th Floor

New York, NY 10018

Attention: General Counsel

If to the Company to:

Immunovant Sciences Ltd.

Suite 1, 3rd Floor

11-12 St. James’s Square

London SW1Y 4LB, United Kingdom

Attention: Corporate Secretary

with a copy sent concurrently to:

Immunovant, Inc.

320 West 37th Street, 6th Floor

New York, NY 10018

Attention: Legal

Any notice sent in accordance with this Section 8.06 shall be effective (i) if
mailed, 7 Business Days after mailing, (ii) if sent by messenger, upon delivery,
and (iii) if sent via facsimile or email, upon transmission and electronic
confirmation of receipt or (if transmitted and received on a non-Business Day)
on the first Business Day following transmission and electronic confirmation of
receipt (provided, however, that any notice of change of address shall only be
valid upon receipt).

 

-21-



--------------------------------------------------------------------------------

Section 8.07 Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or the application of such provision to persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.

Section 8.08 Force Majeure. No Party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions or labor
problems. In the event of any such excused delay, the time for performance shall
be extended for a period equal to the time lost by reason of the delay.

Section 8.09 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 8.10 Termination; Survival. This Agreement and all covenants and
obligations herein shall terminate upon the later of (a) the Trigger Date and
(b) such time as Roivant is no longer required by GAAP reporting requirements to
consolidate the results of operations and financial position of the Company,
account for its investment in the Company under the equity method of accounting
(determined in accordance with GAAP and consistent with SEC reporting
requirements) or otherwise include separate financial statements of the Company
in its filings with the SEC pursuant to any rule of the SEC; provided that
(i) the Parties may terminate this Agreement at any time upon mutual written
consent and (ii) Roivant may terminate this Agreement upon written notice to the
Company in the event of a bankruptcy, liquidation, dissolution or winding-up of
the Company. Notwithstanding any termination of this Agreement pursuant to this
Section 8.10, the obligations of the Parties hereto pursuant to Sections 4.01,
4.02, 4.04, 4.05, 4.06, 4.07, Article 6, Article 7 and this Article 8 (other
than Section 8.17 (Maintenance of Insurance)) shall survive until the expiration
of the applicable statute of limitations.

Section 8.11 Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party.

Section 8.12 Specific Performance. The Parties acknowledge that money damages
may not be an adequate remedy for violations of this Agreement .In the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Party or Parties who are or are to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative.

 

-22-



--------------------------------------------------------------------------------

Section 8.13 Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any Party, unless such waiver, amendment,
supplement or modification is in writing and signed by an authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 8.14 Waiver of Jury Trial. SUBJECT TO ARTICLE 6 AND SECTIONS 8.10 AND
8.11 HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND PERMITTED UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.14.

Section 8.15 Limitation on Monetary Damages. The Parties hereto hereby agree
that no Party shall have any liability for monetary damages for any breach of
this Agreement so long as such Party used commercially reasonable efforts to
comply with the obligation such Party breached and continues thereafter to use
commercially reasonable efforts to remedy such breach.

Section 8.16 Indemnity and Expenses.

(a) Indemnity.

(i) The Company shall indemnify and hold harmless Roivant and its respective
partners, shareholders, members, Affiliates, directors, officers, fiduciaries,
managers, controlling Persons, employees, agents, counsel and other
representatives and each of the partners, shareholders, members, Affiliates,
directors, officers, fiduciaries, managers, controlling Persons, employees,
agents, counsel and other representatives of each of the foregoing
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, liabilities, losses, damages and costs and
out-of-pocket expenses in connection therewith (including reasonable attorneys’
and accountants’ fees and expenses) incurred by the Indemnitees or any of them
on or after the Effective Date (collectively, the “Indemnified Liabilities”) as
a result of, arising out of or in any way relating to (i) Roivant’s status as a
holder of Equity Securities and (ii) the operations of the Company or any of its
Subsidiaries; provided that the foregoing indemnification rights shall not be
available with respect to any such Indemnified Liabilities arising on account of
an Indemnitee’s gross negligence or willful misconduct; provided, further, that,
if and to the extent that the foregoing undertaking may be unavailable or
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable Law.

 

-23-



--------------------------------------------------------------------------------

(ii) Each Party shall indemnify and hold harmless the other Party and its
Indemnitees for any breach of Section 4.05 hereof due to the gross negligence or
willful misconduct of such Party or its Representatives.

Section 8.17 Maintenance of Insurance. The Company shall, and shall cause its
Subsidiaries to, (a) maintain Roivant as additional named insured on each of its
and its Subsidiaries’ insurance policies and arrangements during the term of
this Agreement and (b) maintain insurance coverage reasonably sufficient to meet
its indemnification obligations under this Agreement.

Section 8.18 No Third-Party Beneficiaries. This Agreement is not intended, nor
shall it be deemed, to confer any rights or remedies on any person other than
the Parties hereto and their respective successors and assigns. This Agreement
does not create any third-party beneficiary hereto and the Company and Roivant
are the only parties entitled to commence any action, proceeding or claim under
this Agreement.

Section 8.19 Expenses. Each Party is responsible for its own fees, costs and
expenses incurred in connection with this Agreement and the activities
contemplated hereby; provided, further, to the extent that the observation of
the covenants and performance of the obligations set forth in Article 2 result
in additional significant financial expenses to the Company, upon the Company’s
request, the Parties will discuss potential reimbursement by Roivant with
respect to such additional financial expenses incurred by the Company.

[Signature Pages Follow]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the date first written above.

 

IMMUNOVANT SCIENCES LTD. By:  

/s/ Marianne Romeo

Name: Marianne Romeo ROIVANT SCIENCES LTD. By:   /s/ Marianne Romeo Name:
Marianne Romeo